United States Court of Appeals,

                             Fifth Circuit.

                              No. 94-11137

                            Summary Calendar.

                  Rose Marie RAY, Plaintiff-Appellant,

                                     v.

               TANDEM COMPUTERS, INC., Defendant-Appellee.

                             Sept. 11, 1995.

Appeal from the United States District Court for the Northern
District of Texas.

Before POLITZ, Chief Judge, DUHÉ and BARKSDALE, Circuit Judges.

     POLITZ, Chief Judge:

     Rose Marie Ray appeals the entry of summary judgment in favor

of her former employer, Tandem Computers Inc., on her claims of sex

and age discrimination and retaliation.            We affirm.

                               Background

     Ray, a white female born in 1941, joined Tandem in 1982 as a

sales representative.        Initially her sales were low, but her

performance improved over time, resulting in company recognition

and several awards.

     In September of 1988 Ray was placed under the supervision of

Keith Keister in Tandem's Dallas office.            Shortly thereafter, one

of Tandem's major clients, MoneyMaker/TransFirst, requested that

Ray be removed from its account after she had an argument with one

of their representatives.      Tandem reassigned the account to John

Koenigs,   a    transfer   which   Ray    viewed    as   sex   discrimination

notwithstanding the fact that she had recommended another male as

                                     1
a replacement.       Ray disputed the reassignment and Tandem's failure

to reserve in her favor all of the commissions earned within 90

days of the reassignment.          Ray complained to Keister's superiors

and   then     confronted    him   demanding   an    explanation.     Keister

allegedly yelled that he was tired of her going over his head and

that she should get out of his office.              Keister later apologized

for his behavior but criticized Ray for her conduct, including her

"crying wolf" about discrimination.            Tandem ultimately concluded

that Ray was entitled to a 75/25 split of the commissions and

corrected the original award.

      In June of 1989 Koenigs transferred to California and it

became necessary to reassign Tandem's account with the Mobil Oil

Company. Keister initially reassigned this account to Dana Alagna,

a male younger than Ray, but later reassigned the account to Ray.

Keister then escorted Ray to an introductory lunch meeting with a

Mobil representative at Hooters, a restaurant/bar known more for

the   attire    of   its    service   personnel   than   its   cuisine.   Ray

complained to Keister that they should not do business in a bar,

and informed his superiors that the atmosphere was inappropriate

for female sales representatives.

      When Koenigs returned to the Dallas office in 1991, Keister

reassigned the Mobil account to him, granting Ray an unprecedented

one year reservation of commissions. In place of the Mobil account

Tandem reassigned several accounts to Ray.                Ray protested the

reassignment of the Mobil account but was told by an upper level

manager that Koenigs was the "better man for the job" because of


                                        2
his well developed contacts within that organization.                Incensed,

Ray gave the manager a most vulgar suggestion and stormed out of

his office.1

     While     this     acrimonious    relationship      with   Tandem      was

developing,    Ray's     performance       suffered.    Her   sales    dropped

significantly in 1989, largely due to the hostile takeover of her

largest client.       She asked for, and received, a reduction in her

quota for 1989, but failed to meet the reduced revenue goal.                 In

each of the next three years, Ray again failed to meet her sales

quota, sometimes by nearly one-half.

         In February of 1992 Tandem placed Ray on a Performance

Improvement Plan or "PIP" for a 90 day period.            The plan included

revenue goals, established by Ray, and once a week "coaching"

meetings with her immediate supervisors.           After Ray failed to meet

the goals of her PIP, Tandem terminated her employment.                     Ray

subsequently    filed     the   instant     suit   alleging   sex2    and   age3

discrimination in the terms and conditions of her employment and in

Tandem's    termination    of   her    employment,     retaliation4    in   her

     1
      In late 1991, Ray filed a formal, internal complaint
alleging sex, but not age, discrimination in her treatment by the
company since 1988. The company investigated the charge, found
no evidence of discrimination and so informed Ray in January of
1992.
     2
      Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq.
     3
      Age Discrimination in Employment Act, as amended, 29 U.S.C.
§ 621 et seq.
     4
      Both Title VII and the ADEA prohibit an employer from
retaliating against employees who exercise their rights under the
respective act. See 42 U.S.C. § 2000e-3(a); 29 U.S.C. § 623(d).

                                       3
placement on the PIP and in her termination, and various state law

tort claims not relevant to this appeal.

       Tandem moved for summary judgment, offering evidence that its

adverse        employment      actions        were    based     on    legitimate

nondiscriminatory reasons, namely Ray's lackluster performance.

Ray contended that these reasons were pretextual and that various

work-related incidents and remarks by her supervisors demonstrated

Tandem's discriminatory animus in the challenged actions.                      The

district court ruled that Ray failed to provide sufficient evidence

that Tandem's articulated legitimate nondiscriminatory reasons were

pretexts for either sex or age discrimination or retaliation.5                 Ray

timely appealed.

                                    Analysis

           We review the district court's grant of summary judgment de

novo.       "Summary judgment is proper when no issue of material fact

exists and the moving party is entitled to judgment as a matter of

law.       In determining whether summary judgment was proper, all fact

questions       are   viewed   in   the       light   most    favorable   to   the

non-movant."6

           Ray claims that Tandem discriminated on the basis of sex in




       5
      The district court ruled that Ray's claims based on
incidents occurring prior to August 22, 1991 were timed-barred.
See 42 U.S.C. § 2000e-5(e); 29 U.S.C. § 626(d)(2). Ray does not
appeal this ruling.
       6
      Moore v. Eli Lilly Co., 990 F.2d 812, 815 (5th Cir.)
(citations omitted), cert. denied, --- U.S. ----, 114 S.Ct. 467,
126 L.Ed.2d 419 (1993).

                                          4
reassigning       her      accounts        to   younger      males,      in   denying       her

promotions      and       transfers    within       the    company,      in    denying      her

requests for increased compensation, in placing her on a PIP, and

ultimately      in     discharging         her.      For   the    purposes      of    today's

disposition,         we   assume,     as    did     the    district      court,      that   Ray

established a prima facie case of sex discrimination on these

allegations.7         Under the burden shifting framework established in

McDonnell Douglas Corp. v. Green8 and its progeny, this showing

requires Tandem to articulate a legitimate nondiscriminatory reason

for its adverse employment actions.

           In its motion for summary judgment Tandem offered evidence

that       it    based       its      employment           decisions       upon       neutral

performance-related           factors.            Tandem    maintained        that    smaller

accounts        were       regularly         taken        from     all     senior       sales

representatives, whether male or female, and given to younger sales

representatives who were paid lower commissions.                         This allowed the

more senior representatives to focus their efforts and experience

on more lucrative and difficult accounts.                        Tandem maintained that

Ray's poor performance from 1989 until her discharge motivated its

pay increase and promotion decisions,9 the decision to place her on

the PIP, and its decision to terminate her employment.                               Finally,

       7
      See Davis v. Chevron U.S.A. Inc., 14 F.3d 1082 (5th
Cir.1994) (outlining the prima facie case for discrimination
claims).
       8
        411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).
       9
      Tandem also notes that the employees against which Ray
seeks to compare salaries held different titles and job
responsibilities and were paid on a different scale.

                                                5
Tandem maintained that Ray's request for a transfer to another

office was not processed after Ray told her supervisor that she did

not want to move.      In articulating these reasons, Tandem met its

burden of production.10

          We thus turn to the ultimate question:           whether Ray has

provided      sufficient   summary   judgment      evidence    that   Tandem

discriminated against her on the basis of sex.11               Ray seeks to

establish     that   Tandem's   proffered    reasons     are   pretexts    for

discrimination by demonstrating discriminatory animus in certain

pre-limitations period actions.12          First, she contends that the

pre-limitations      period   assignment    of   the   lucrative   Mobil   Oil

account to Koenigs and a nonproducing account to her demonstrates

Tandem's sexual bias in the workplace.           We are not persuaded.     The

record reflects that Koenigs had significantly better relations

with Mobil than did Ray and that she requested the assignment of

the questioned account.       Her subjective belief that discriminatory

intent motivated these actions is insufficient to establish a

material question of fact regarding Tandem's motives.13

          Next, Ray contends that her supervisor's scheduling of a

     10
      St. Mary's Honor City v. Hicks, --- U.S. ----, ----, 113
S.Ct. 2742, 2748, 125 L.Ed.2d 407 (1993) ("By producing evidence
(whether ultimately persuasive or not) of nondiscriminatory
reasons, petitioners sustained their burden of production.").
     11
          Armstrong v. City of Dallas, 997 F.2d 62 (5th Cir.1993).
     12
      We note that time-barred acts can be used as evidence of
discriminatory intent in later actions. See Cortes v. Maxus
Exploration Co., 977 F.2d 195 (5th Cir.1992) (citing cases).
     13
      Molnar v. Ebasco Constructors, Inc., 986 F.2d 115 (5th
Cir.1993).

                                     6
lunch         meeting   at   Hooters    restaurant      is   evidence    of    Tandem's

sexually         discriminatory        animus     in   the   challenged       actions.14

Although we agree that scheduling a business meeting for mixed

company at Hooters was grossly unprofessional and may be relevant

to   a        supervisor's    motives    in     employment    actions,    it    is   not

sufficient to support a discrimination verdict absent some proof of

a causal connection between the incident and the adverse employment

action.15

              Ray also contends that this discriminatory environment is

further demonstrated by Keister's alleged statement four years

prior to her discharge that he was going to get rid of "the cunt in

the office." While the repeated use of this crude and contumelious

appellation might well support a finding of discriminatory animus,16

a single comment, made several years prior to the challenged

conduct, is a stray remark too remote in time to support an

inference of sex discrimination in later employment actions.17                       Ray

also points to Tandem supervisor Jerry Earle's statement that


         14
      We underscore that Ray expressly disavows raising any
hostile environment or sexual harassment claims.
         15
      Moore. Ray also points to an incident on a company golf
outing where another female Tandem employee attempted to
discourage Ray from playing golf. This incident suggests only
that another Tandem employee was mistaken in assuming that Ray
did not play golf; it does not support an inference of sex
discrimination.
         16
      Brown v. East Mississippi Elec. Power Ass'n, 989 F.2d 858
(5th Cir.1993) (concluding that routine use of the word "nigger"
was direct evidence of discrimination).
         17
      See Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144 (5th
Cir.1995).

                                              7
Koenigs was the "better man for the job" when explaining to Ray why

the Mobil account was being reassigned.                   The record reflects that

Tandem had an ample basis to conclude that Koenigs was better

suited    for     the    position   because    of        his    strong       contacts   and

extensive       experience      with   key     Mobil           personnel.          Earle's

articulation of this fact using the common but clearly dated phrase

"better     man    for    the   job"   does        not     support       a    finding    of

discriminatory animus in the challenged actions.18

          Ray's    remaining    evidence      of    discrimination            is   equally

unpersuasive. Although she complains about Tandem's initial denial

of a reservation of commissions following her removal from the

MoneyMaker account and Tandem's later placement of her on PIP, she

fails to controvert Tandem's evidence that other similarly situated

employees, both male and female, were treated the same.19                               The

district court's entry of summary judgment for Tandem on this claim

must be affirmed.

      Ray next contends that the district court erred in entering

summary judgment for Tandem on her age discrimination claims.

     18
      See Guthrie v. Tifco Industries, 941 F.2d 374 (5th
Cir.1991), cert. denied, 503 U.S. 908, 112 S.Ct. 1267, 117
L.Ed.2d 495 (1992). See also Neuren v. Adduci, Mastriani, Meeks
& Schill, 43 F.3d 1507 (D.C.Cir.1995) (holding use of term
"bitch" in employee evaluation not to support finding of
discriminatory animus when considered in conjunction with
evidence indicating that evaluation was based on gender-neutral
factors).
     19
      Ray's claims of discrimination are undermined by her
statement that Keister was an even-handed harasser, treating all
of his employees poorly. Title VII does not exist to punish poor
management skills; rather, it exists to eliminate certain types
of bias in the workplace. See Bienkowski v. American Airlines,
Inc., 851 F.2d 1503 (5th Cir.1988).

                                        8
Again we assume, arguendo, that Ray established a prima facie case

of discrimination.20           Ray fails, however, to demonstrate that

Tandem's articulated reasons for its actions were pretextual.

Although     Ray    makes   several   conclusionary     assertions     that   her

supervisors showed preference to younger sales representatives, she

provides     no     evidence   of   this   preference   other   than   her    own

assertions that older workers are routinely "forced out" by Tandem.

We conclude that Ray's bald assertions of age discrimination are

inadequate to permit a finding that proscribed discrimination

motivated Tandem's actions against her.21

      Finally, Ray contends that she provided sufficient evidence

to support a finding that Tandem retaliated against her because of

her complaints of sex discrimination when it placed her on a PIP

and terminated her employment. Ray has made out a sufficient prima

facie case of retaliation;22               she filed a sex discrimination

complaint with Tandem's human resources department and was placed

on a PIP shortly thereafter.23         As with other Title VII claims, the

     20
      We apply the same analysis to Ray's age claim that we
applied to her sex discrimination claim. See Burns v. Texas City
Refining, Inc., 890 F.2d 747 (5th Cir.1989).
     21
          Molnar.
     22
      To establish a prima facie case of retaliation, Ray must
demonstrate: "(1) that she [ ] engaged in an activity protected
by Title VII, (2) that an adverse employment action occurred;
and (3) that there was a causal connection between the
participation in the protected activity and the adverse
employment action." EEOC v. J.M. Huber Corp., 927 F.2d 1322,
1326 (5th Cir.1991) (quoting McMillan v. Rust College, Inc., 710
F.2d 1112, 1116 (5th Cir.1983)).
     23
      See Payne v. McLemore's Wholesale & Retail Stores, 654
F.2d 1130 n. 13 (5th Cir.1981) (allowing inference of causation

                                           9
establishment of a prima facie case of retaliation shifts the

burden to Tandem to articulate a legitimate nonretaliatory reason

for its adverse actions.           If done, Ray must then prove that

Tandem's reasons are pretextual and that "but for" her protected

activities,    she   would   not   have   been   subject   to   the   adverse

actions.24

        Tandem justified its placement of Ray on a PIP on the basis

that she had failed to meet her sales quota in every year since

1989.     We therefore turn to Ray's evidence to determine whether a

jury could find that "but for" her complaints of discrimination,

she would not have been placed on the PIP or ultimately discharged.

Ray relies principally upon an alleged statement by Keister to Ray

shortly after she had been placed on the PIP to the effect that "if

you had not gone crying to your friends in Cupertino (Tandem's

headquarters), you would not be in the position you are in."              She

characterizes this statement as an admission that her complaints

resulted in her placement on the PIP.

     Ray accords too much significance to this oblique statement.

The record reflects that Ray made numerous complaints to Keister's

supervisors listing a multitude of perceived problems explaining

her poor performance, only one of which was discrimination.              When

considered in light of this history, this single vague statement is


based on employer's knowledge of activities and temporal
proximity of this knowledge and the adverse action), cert.
denied, 455 U.S. 1000, 102 S.Ct. 1630, 71 L.Ed.2d 866 (1982).
     24
      Shirley v. Chrysler First, Inc., 970 F.2d 39 (5th
Cir.1992); Jack v. Texaco Research Center, 743 F.2d 1129 (5th
Cir.1984).

                                     10
susceptible      of    several   interpretations,       most    of    which    are

innocuous.      We have held that such statements are insufficient to

avoid summary judgment on discrimination claims.25              We now likewise

hold with respect to claims of retaliation.               This conclusion is

supported by Tandem's history of tolerance for Ray's claims of

discrimination since they began in 1983.26

           Ray also points to a 1988 statement by Keister where he

observed that Ray frequently "cried wolf" regarding discrimination.

Even if we construe this observation as evincing disdain for Ray's

exercise of her protected rights, this remark occurred almost four

years prior to the alleged retaliation and is too remote to support

a finding that her complaints of discrimination were the "but for"

cause of her placement on the PIP or her termination.27                 The same

is true for Keister's alleged remark in 1988 that he wanted "to get

rid of Rosie."        We also note that each of the remarks Ray relies on

to demonstrate pretext for retaliation is attributable to Keister.

Tandem offered uncontroverted evidence that Keister was not solely

responsible for the decision to place Ray on a PIP and that he had

no   input     into   the   decision   to   terminate    her.        Under    these

circumstances, we perforce conclude that Ray failed to demonstrate


      25
           See Guthrie.
      26
      See Grizzle v. Travelers Health Network, Inc., 14 F.3d 261
(5th Cir.1994). Ray admits that she had complained to Tandem
about Keister as early as 1989 and sought to have him fired on
numerous occasions.
      27
      See Waggoner v. City of Garland, Tex., 987 F.2d 1160 (5th
Cir.1993) (finding statements too remote to support finding of
discrimination under ADEA); Armendariz.

                                       11
that Tandem's proffered reasons for its adverse employment actions

were pretexts   for   illegal   retaliation   or   that   "but   for"   her

complaints of discrimination, she would not have suffered these

adverse employment actions.28

     The judgment appealed is AFFIRMED.




     28
      Cf. McMillan (upholding summary judgment for employer on
retaliation claims despite open criticism by employer of
employee's discrimination complaints when clear that employee
would have suffered adverse action in any event).

                                  12